       Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 1 of 17




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 JACKSON’S BUY, SELL, TRADE, INC.,
 an Idaho Corporation, and TERRY Case No. 3:18-cv-00124-DCN
 JACKSON,
                       Plaintiffs,
         vs.                         MEMORANDUM AND ORDER RE:
                                     MOTIONS FOR SUMMARY
 DOUG GIDDINGS, individually and in  JUDGMENT
 his official capacity as SHERIFF OF
 IDAHO COUNTY; the IDAHO COUNTY
 SHERIFF’S DEPARTMENT; the
 COUNTY OF IDAHO, STATE OF
 IDAHO; the IDAHO COUNTY
 COMMISSIONERS; and JOHN DOES 1–
 10,

                     Defendants.


                                I.   INTRODUCTION

      Pending before the Court are Defendants Doug Giddings (individually and in his

official capacity as Sheriff of Idaho County), Idaho County Sheriff’s Department, Idaho

County, and the Idaho County Commissioners’ Motion for Summary Judgment (Dkt. 13),

and Plaintiffs Jackson’s Buy, Sell, Trade, Inc. and Terry Jackson’s Motion for Partial

Summary Judgment (Dkt. 16). On September 3, 2019, the Court held oral argument and

took the motions under advisement. Upon review, and for the reasons set forth below, the

Court finds good cause to GRANT Defendants’ Motion for Summary Judgment and DENY

Plaintiffs’ Motion for Partial Summary Judgement.


MEMORANDUM DECISION AND ORDER - 1
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 2 of 17



                                   II.   BACKGROUND

       In 1990, Plaintiffs Jackson’s Buy, Sell, Trade, Inc., and Terry Jackson (collectively

“Plaintiffs”) sued Idaho County, the Idaho County Sheriff, and the Deputy Idaho County

Sheriff (collectively “1990 Defendants”) when they changed Idaho County’s non-

preference towing policies from prior policies, customs and/or practices that had been in

effect, in some form, since 1975. Plaintiffs in the 1990 case are the same as those in this

case. Idaho County and the Idaho County Sheriff are sued again in this case.

       The Sheriff’s Department relies on its non-preference towing call list when it calls

for vehicle towing assistance, unless the driver requiring help requests a specific towing

company. The Sheriff”s Department will uniformly rotate through the list, so that each of

towing companies on the non-preference list have an opportunity to respond and get

business. In the 1990 case, Plaintiffs alleged that they had acquired a property interest in

receiving non-preference towing calls for towing services in Idaho County.

       In 1992, the parties resolved the case via a joint stipulation (“Stipulation”). The

parties stipulated that Plaintiffs had acquired a property interest in non-preference calls for

towing services in Idaho County. Consequently, the Idaho County Commissioners

implemented a new towing policy in 1992 that was in accordance with the various policies,

customs and/or practices which had existed in Idaho County prior to 1990. Although this

towing policy was amended in 2007 with Plaintiffs’ input, the base policy implemented in

1992 remained substantially in effect.

       However, on May 26, 2009, the County Commissioners voted in a public meeting

to entirely rescind Idaho County’s existing towing policy. A month later, on June 23, 2009,


MEMORANDUM DECISION AND ORDER - 2
             Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 3 of 17



the County Commissioners discussed their decision to terminate the old towing policy in a

public meeting. Terry Jackson (“Jackson”) was present and provided oral comments on the

issue. On July 7, 2009, the County Commissioners again discussed revocation of the old

towing policy, and Jackson again provided oral comments. During the meeting, the County

Commissioners voted not to reverse their rescission of the old towing policy. After the July

meeting, the Idaho County Sheriff adopted a new towing policy which gave the Sheriff

more discretion to decide which tow providers would be on the non-preference tow rotation

call list.

        On December 19, 2015, Idaho County Sheriff’s deputies arrested Jackson for

driving under the influence. During this event, Jackson was allegedly involved in a physical

altercation with the deputies. Three days later, the Idaho County Sheriff informed Plaintiffs

in writing that based on Jackson’s conduct on December 19, 2015, Plaintiffs were removed

from the non-preference tow rotation list. The Idaho County Sheriff did not provide

Plaintiffs with prior notice or an opportunity to be heard. Since December 21, 2015,

Plaintiffs have not received any non-preference tow calls from Idaho County.

        Plaintiffs filed suit on December 20, 2017, in the District Court of the Second

Judicial District of the State of Idaho, in and for the County of Nez Perce, against

Defendants Doug Giddings (individually and in his official capacity as Sheriff of Idaho

County), Idaho County Sheriff’s Department, Idaho County, and the Idaho County

Commissioners (collectively “Defendants”). Plaintiffs alleged (1) a violation of their

constitutional due process rights and civil rights under 42 U.S.C. § 1983, (2) breach of

contract, and (3) tortious interference with Plaintiffs’ economic advantage. On March 14,


MEMORANDUM DECISION AND ORDER - 3
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 4 of 17



2018, Defendants removed the action to the United States District Court for the District of

Idaho pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.

       On April 8, 2019, Defendants filed the pending Motion for Summary Judgment.

Dkt. 13. On April 9, 2019, Plaintiffs filed the pending Motion for Partial Summary

Judgment on the issue of whether Defendants violated the Plaintiffs’ Fourteenth

Amendment due process rights. Dkt. 16.

                               III.   LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In considering

a motion for summary judgment, the Court must “view[ ] the facts in the non-moving

party’s favor.” Id. To defeat a motion for summary judgment, the respondent need only

present evidence upon which “a reasonable juror drawing all inferences in favor of the

respondent could return a verdict in [his or her] favor.” Id. (citation omitted).

       Accordingly, the Court must enter summary judgment if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The respondent cannot simply rely on an unsworn affidavit or

the pleadings to defeat a motion for summary judgment; rather the respondent must set

forth the “specific facts,” supported by evidence, with “reasonable particularity” that


MEMORANDUM DECISION AND ORDER - 4
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 5 of 17



precludes summary judgment. Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th

Cir. 2001).

                                     IV.    ANALYSIS

           a. Breach of Contract and Tortious Interference with Contract Claims

       The Court first turns to Plaintiffs’ claims for breach of contract and tortious

interference with their economic advantage. Defendants argue that the statute of limitations

bars both of these claims and governmental entities are immune from liability for tortious

interference with contract claims under Idaho Code § 6-904(3). In response, Plaintiffs state

they “do not oppose [Defendant’s motion for] summary judgment as to Plaintiffs’ claims

for breach of contract or tortious interference with contract.” Dkt. 19, at 1–2. Plaintiffs

confirmed during oral arguments that they withdraw their state claims. Accordingly, the

Court grants Defendants’ motion for summary judgment on the claims of breach of contract

and the tortious interference with Plaintiffs’ economic advantage.

           b. Due Process and 42 U.S.C. § 1983 Claim

       The Court next turns to Plaintiffs’ sole remaining claim. Pursuant to 42 U.S.C. §

1983, Plaintiffs allege that Defendants deprived them of a property interest without due

process of law in violation of the Fourteenth Amendment. In evaluating a procedural due

process claim with regard to property under § 1983, courts analyze (1) whether plaintiffs

possessed a property interest protected by United States Constitution or federal law, (2) if

an individual acting under the color of state law deprived plaintiffs of that property interest,

and (3) what process plaintiffs were due before they could be deprived of that interest.

Levine v. City of Alameda, 525 F.3d 903, 905 (9th Cir. 2008).


MEMORANDUM DECISION AND ORDER - 5
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 6 of 17



       In the context of the Fourteenth Amendment, a plaintiff has a “property interest” in

a government benefit when he has a “legitimate claim of entitlement” to it. Bd. of Regents

of State Colls. v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 2709 (1972). Property interests

are not created by the Constitution but are instead created “by existing rules or

understandings that stem from an independent source such as state law—rules or

understandings that secure certain benefits and that support claims of entitlement to those

benefits.” Id.

       Plaintiffs identify the Stipulation they entered into with the 1990 Defendants in the

federal 1990 case as the basis for their claim of entitlement. The Stipulation states, in

relevant part:

       That Plaintiffs have acquired a “property interest” with regard to non-
       preference calls for towing services in Idaho County, pursuant to various
       policies, customs, and/or practices, which have existed in Idaho County over
       the past approximate seventeen (17) years and which preceded the
       development and implementation of the Idaho County Sheriff’s Policy,
       concerning the providing of emergency towing services in Idaho County,
       date January 21, 1992.

3:90-cv-00415-HLR Dkt. 35, at 1. Because of this language, Plaintiffs argue that they had

a property interest and were entitled to notice or an opportunity to be heard before the Idaho

County Sheriff removed them from the non-preference towing rotation list. Thus, Plaintiffs

contend their property interest was deprived without due process on December 21, 2015,

when the Idaho County Sheriff suspended Plaintiffs from its non-preference tow rotation

list without notice or an opportunity to be heard.

       Defendants do not concede that Plaintiffs have a property interest in being on the

non-preference tow rotation list. Dkt. 21, at 5. However, assuming such a property interest


MEMORANDUM DECISION AND ORDER - 6
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 7 of 17



ever existed, Defendants argue that Plaintiffs no longer possessed it as of December 21,

2015. They argue that Plaintiff’s property interest only lasted while the policy in place was

similar to the one referenced in the Stipulation. Id. Thus, Plaintiffs were deprived of their

property interest, if any, on May 26, 2009, when the County Commissioners completely

rescinded the County’s prior towing policy.

                  i. Legal Claim of Entitlement Due to Mutually Explicit Understanding

       Plaintiffs implicitly argue that their legitimate claim of entitlement to being on the

tow rotation call list is based on a “mutually explicit understanding,” Perry v. Sindermann,

408 U.S. 593 (1972), as documented in the Stipulation they entered into with Defendants

Idaho County and the Idaho County Sheriff in 1990.

       Where state law does not explicitly create a legitimate claim of entitlement, a

constitutionally protected property right also exists “where a governmental body employs

policies and practices that create a legitimate claim of entitlement to a government benefit.”

Gerhart v. Lake Cnty., Mont., 637 F.3d 1013, 1020 (9th Cir. 2011). To create such a claim,

“there must be a clear and mutual understanding that the entitlement exists.” Vuksanovich-

Dunn v. Miami Unified Sch. Dist. No. 40, 550 F. App’x 528, 529 (9th Cir. 2013). Crucially,

such understanding must be mutual; “[a] person’s belief of entitlement to a government

benefit, no matter how sincerely or reasonably held, does not create a property right if that

belief is not mutually held by the government.” Gerhart, 637 F.3d at 1020. Because of this,

a government body’s past practice of granting a government benefit is insufficient to

establish a legal entitlement to the benefit. See, e.g., id. at 1020–21 (rejecting the argument

that builder had a property interest due to county commission’s past practice of leniently


MEMORANDUM DECISION AND ORDER - 7
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 8 of 17



granting approach permits in the absence of any evidence or allegation of a mutual

understanding that builder was otherwise entitled to a permit); Cassidy v. Hawaii, 915 F.2d

528, 531 (9th Cir. 1990) (rejecting the argument that because the government body

“generally renews permits, . . . this custom created an understanding that would justify a

legal entitlement”).

       It is unclear why the parties stipulated that Plaintiffs had a property right in being

on the non-preference towing list in the 1990 case. However, since that time, the Ninth

Circuit has substantially clarified when a plaintiff has a legitimate claim of entitlement to

a government benefit. See Nunez v. City of Los Angeles, 147 F.3d 867, 873 n.8 (9th Cir.

1998) (holding state law creates a constitutionally protected property interest where there

are significant limitations on a decision maker’s discretion); Braswell v. Shoreline Fire

Dep’t, 622 F.3d 1099, 1102 (9th Cir. 2010) (same); Gerhart, 637 F.3d at 1019–20 (holding

a governmental body’s policies and practices create a legitimate claim of entitlement where

there is a mutually explicit understanding of such a claim between the private party and

government). It may well be that if the Ninth Circuit had decided these cases prior to 1992,

the district court would not have approved the Stipulation and would have instead

dismissed the case.

       However, it is evident in reviewing the Stipulation that, at least as of July 27, 1992,

when the parties signed and entered into the Stipulation, Defendants Idaho County and the

Idaho County Sheriff and Plaintiffs had a mutually explicit understanding that Plaintiffs

had a “‘protected property’ interest with regard to non-preference tow calls, pursuant to the

policies, customs, and/or practices” which then existed in Idaho County. 3:90-cv-00415-


MEMORANDUM DECISION AND ORDER - 8
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 9 of 17



HLR Dkt. 35, at 1. Yet an expectation of being on the tow rotation call list within the

confines of a Stipulation tied to pre-existing Idaho County policies does not create a

mutually explicit understanding that the policies themselves would not be terminated

wholesale. See, e.g., Regents of the Univ. of California v. U.S. Dep’t of Homeland Sec.,

908 F.3d 476, 515 (9th Cir. 2018), cert. granted sub nom. Dep’t of Homeland Sec. v.

Regents of the Univ. of California, 139 S. Ct. 2779 (2019) (“But it is hard to see how an

expectation of renewal within the confines of the existing DACA policy could have created

a mutually explicit understanding that the DACA program itself would not be terminated

wholesale.”). The Stipulation expressly states Plaintiffs’ “property interest” with regard to

non-preference calls for towing services in Idaho County was “pursuant to various policies,

customs, and/or practices” that had been in place since 1975. Nothing in the Stipulation

guaranteed the County’s towing policy would remain unchanged in perpetuity.

       The record shows that the Idaho County towing policy referenced in the Stipulation

and implemented in 1992, was rescinded on May 26, 2009. After that time, the government

no longer undersood Plaintiffs to have a property interest in being on the Sheriff’s non-

preference tow rotation call list. Rather, the government understood who was placed on, or

removed from, the non-preference tow rotation call list was up to the Sheriff’s discretion.

Plaintiffs’ belief that they were entitled to remain on the non-preference tow rotation call

list, no matter how sincerely or reasonably held, does not create a protected property right

if that belief is not mutually held by the government. See Gerhart, 637 F.3d 1013.

       According to Jacksons’ own statements in a 2009 public meeting, the county’s

towing policy “changed a bunch in [19]91 and [19]92” and “the basic policy” was revised,


MEMORANDUM DECISION AND ORDER - 9
        Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 10 of 17



with Jackson’s participation, in 2007. Dkt. 13-2, at 30, 34. However, on May 26, 2009, the

Idaho County Commissioners voted to rescind their current towing policy and, as stated in

the County Commissioners’ meeting minutes, to replace it with “a policy under the

[S]heriff, only” where the Sheriff “will choose who they [sic] want for towing purposes.”

Id. at 10.

        Plaintiffs were not provided notice in advance of the May 26, 2009 meeting and

policy change. After the rescinding the policy, the County Commissioners called another

public meeting on June 23, 2009, to discuss the rescission of the old towing policy. In part

to remedy their oversight in failing to provide Plaintiffs with notice and opportunity to be

heard before the May 26, 2009 vote, the County Commissioners notified Plaintiffs of the

meeting. Jackson, individually and on behalf of his company, participated in the public

meeting.

        It is clear from the audio recording and rough transcript of the June 23, 2009 public

meeting that the policy put in place in 1992 in accordance with the Stipulation had been

terminated. One of the County Commissioners told Jackson that the problem with the old

policy was that towing is “a Sheriff’s issue” and “[i]s not a commissioner issue.” Id. at 33.

Therefore, the County Commissioners were “handing it over to the new Sheriff to

administer his policy and that’s where we stand.” Id. The new towing policy would be

different than the old one.1 The Idaho County Sheriff would have more discretion under


1
  During the motion hearing, Plaintiffs’ counsel argued that the Sheriff represented during the June 23,
2009 meeting that he was not changing the towing policy. However, although the Sheriff stated at one time
there was “no change” in policy, he immediately clarified that he meant the overall framework of how a
(Continued)

MEMORANDUM DECISION AND ORDER - 10
         Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 11 of 17



the new towing policy than he did under the prior one. Jackson himself acknowledged this,

when he commented in the meeting that the old policy, “the one [the County

Commissioners] are throwing out, is spelled it out, 100%, the only thing that [sic] has an

option of discretion, which was taken out, is life threatening or public endangerment. The

only two.” Id. at 37. In contrast to the old policy, which imposed limitations on the

discretion of Idaho County Sheriff’s Department’s deputies to select towing companies,

Jackson stated that under the new policy “[t]here is no guideline there. They can do what

they want . . . ,” (id.), and “[t]he officer calls who they want, when they want, it’s however

we [sic] want to do it” (id. at 30). Furthermore, Defendants allege that after the May 26,

2009 policy rescission, “the Idaho County Sheriff adopted a non-preference towing policy

which gave the Sheriff absolute discretion as to which tow providers would receive non-

preference tow calls.” Dkt. 13-1, at 3.

        During the June 23, 2009 pubic meeting, Jackson understood that as a consequence

of the May 26, 2009 vote to rescind the policy, the pre-existing Idaho County policies tied

to the Stipulation were terminated wholesale. In some form or another, Jackson described

the County Commissioners’ May 26, 2009 vote to rescind the existing towing policy as

“throwing out” the old towing policy well over twenty times. For example, he claimed that




tower would be called remained unchanged. The Sheriff’s comments during the meeting did not relate to
whether the parties mutually understood that Plaintiffs had a property interest in being on the non-
preference tow rotation call list. Rather, the Sheriff explained that, under the new towing policy, if a driver
had a tow company preference, the Sheriff’s Department would call that company. If the driver had no
preference, the Sheriff’s Department would use the non-preference tow rotation call list. However, the
Sheriff’s department could also make discretionary calls to individuals not on the tow rotation list. The
Sheriff stated “I like the officers to be able to have discretionary calls.” Dkt. 13-2, at 38.



MEMORANDUM DECISION AND ORDER - 11
           Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 12 of 17



the prior policy “was hammered out for years and in the last seventeen years there hasn’t

been much change in the policy but it made a lot of change in those years in [19]92, up to

where the standard is now,” but the county is now “back to the old thing because you guys

threw the policy out.” Dkt. 13-2, at 30. Jackson complained that the County

Commissioners’ actions violated the 1992 Stipulation because the policy was thrown out

“without any hearings” and without “due process.” Id. at 30–31. Because of his claim that

his rights were violated, he told the County Commissioners he had “filed a tort claim for

throwing the policy out before you had due process.” Id. at 30.2 He went on to argue that

after the 1990 federal court case, “we set up a policy” and the County Commissioners had

to “have a good reason to throw out a policy.” Id. at 32. Jackson also contended that the

County Commissioners should only amend the base 1992 policy and “not throw the policy

out because the policy is a good policy.” Id. at 34. In addition, he told the County

Commissioners “on May 26th when you threw [the old policy] out, it changed my

livelihood.” Id. at 35.

           As previously stated, for a property right to exist outside of state law, the

understanding must be mutual. As demonstrated in the May 26, 2009 meeting minutes and

subsequent public discussions, the County Commissioners explicitly voted to rescind the

old policy—the policy that had been implemented in accordance with the Idaho County

policies, customs, and/or practices that had existed prior to the Stipulation—in order to

replace it with a new policy in which the Sheriff, and only the Sheriff, would have


2
    There is no record before this Court of whether Plaintiffs did file such a suit.



MEMORANDUM DECISION AND ORDER - 12
       Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 13 of 17



discretion to choose who the Sheriff’s Department used for towing services. Dkt. 13-2, at

10. The government no longer believed that any towing company, including Plaintiffs, had

a property interest in being on the tow rotation list.

       Prior to the County Commissioners’ vote to terminate the old policy, Plaintiffs were

entitled to notice and an opportunity to be heard. However, Plaintiffs did not bring a claim

in 2009 for the unconstitutional deprivation of their property interest, despite pointing out

in a public meeting that the government had rescinded the old policy without notice or due

process in order to replace it with a new, more discretionary towing policy that was not in

accordance with the policies, customs, and/or practices underlying the Stipulation.

Plaintiffs also cannot bring a claim in this case that the 2009 policy change was

unconstitutional because such a claim would be barred under the applicable statute of

limitations.

       Under the new policy, the Sheriff had the “sole discretion” to decide who was on

the non-preference tow rotation call list. It is unclear when the new policy was actually

implemented. At the earliest, it was adopted immediately after the May 26, 2009 meeting,

but Defendants acknowledged during oral arguments that they do not possess

documentation of the towing policy put in place after May 26, 2009. At latest, it was

implemented on February 1, 2014, when the Idaho County Sheriff’s Office Policy Manual:

Vehicle Towing Policy (“2014 Policy Manual”), submitted by the Defendants as Exhibit 7

to the Declaration of Bentley G. Stromberg, was adopted. Dkt. 13-2, at 48. Section 510.3

of the 2014 Policy Manual states, “[t]he Idaho County Sheriff has sole discretion as to the

tow companies [sic] placement and/or removal from the tow rotations.” Dkt. 13-2, at 48.


MEMORANDUM DECISION AND ORDER - 13
       Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 14 of 17



Therefore, on December 21, 2015, Plaintiffs were only on the tow rotation call list because

the Sheriff allowed them to be on the list. Plaintiffs may have sincerely believed they still

had a property interest in being on the non-preference tow rotation list, in part because they

had not been removed from that list since the 2009 policy change. However, “[a]

constitutional entitlement cannot be created—as if by estoppel—merely because a wholly

and expressly discretionary state privilege has been granted generously in the past.” Conn.

Bd. of Pardons v. Dumschat, 452 U.S. 458, 465 (1981) (internal quotations omitted).

Therefore, Plaintiffs were not entitled to notice or an opportunity to be heard when they

were removed from the call list on December 21, 2015.

       Not only did Plaintiffs lack a property interest after the policy was changed, but the

statute of limitations has run on any claim of a property interest. The statute of limitations

to file § 1983 claims in Idaho is two years. See McCabe v. Craven, 188 P.3d 896, 899

(2008). Plaintiffs filed their § 1983 claim on December 20, 2017, over two years after the

mutually explicit understanding had been terminated. Plaintiffs’ due process claim is

barred by the statute of limitations.

                 ii. Legal Claim of Entitlement Due to State Law

       In the alternative, a legitimate claim of entitlement can be created by state law, rather

than through a mutually explicit understanding. Here, neither party identifies any state law

that imposes limitations on Idaho County, the Idaho County Commissioners, or the Idaho

County Sheriff’s discretion to add or remove towing companies’ placement on the Sheriff

Department’s tow rotation call list. The Court is likewise unaware of any such state law.

       Even if there was such a state law, it would only “giv[e] rise to a protected property


MEMORANDUM DECISION AND ORDER - 14
       Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 15 of 17



interest if it ‘impose[s] significant limitation[s] on the discretion of the decision maker.’”

Braswell, 622 F.3d at 1102 (alterations in original) (quoting Nunez, 147 F.3d at 873 n.8).

In cases analogous to this one, the Ninth Circuit has held an entitlement to a government

permit “exists when a state law or regulation requires that the permit be issued once certain

requirements are satisfied.” Gerhart, 637 F.3d at 1019–20. See, e.g., Groten v. California,

251 F.3d 844, 850 (9th Cir. 2001) (holding that a protected property right to a license

existed where both federal and state law entitled the applicant to a license whenever certain

statutory requirements were met). However, when state law does constrain a governing

body’s discretion in granting or denying a permit application, there is no claim of

entitlement. For instance, in Gerhart, state law did not impose any limitations on county

commissioners’ discretion to issue permits to construct roads approaches. Rather, state law

provided, “[e]ach board of county commissioners may in its discretion do whatever may

be necessary for the best interest of the county roads and the road districts.” 637 F.3d at

1020 (quoting Montana Code Annotated section 7–14–2102). Consequently, the Ninth

Circuit found that state law did not entitle applicants to permits to construct road

approaches because “state law does not constrain the Commissioners’ discretion to grant

or deny approach permit applications.” Id. at 1020.

       Here, even if state law had originally created a protected property right, Plaintiffs

were deprived of that right once the County Commissioners enacted the new discretionary




MEMORANDUM DECISION AND ORDER - 15
         Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 16 of 17



towing policy.3 Unlike the old policy, which imposed significant limitations on the

discretion of the Idaho County Sheriff in deciding which tow providers would receive non-

preference tow calls, the new policy granted the Sheriff “sole discretion” to choose the tow

companies on non-preference tow rotation call list. At latest, this policy was adopted on

February 1, 2014. After its adoption, Plaintiffs no longer had a legitimate claim of

entitlement pursuant to state law to being on the non-preference tow rotation call list. As

Plaintiffs did not possess a property interest in being on the non-preference tow rotation

call list as of December 21, 2015, they were not deprived due process when they were

removed from the list on that date.

                                          V.     CONCLUSION

        Plaintiffs’ protected property interest was based on a mutually explicit

understanding with the government that was terminated on May 26, 2009. Therefore,

Plaintiffs’ property was deprived in 2009. However, even if Plaintiffs’ claim of entitlement

was based on state law, their property interest would have been deprived at the latest on

February 1, 2014, when the decision maker’s discretion was no longer significantly limited.

Either way, Plaintiffs’ due process claim is barred by the two-year statute of limitations.



3
  Even if state law gives rise to a protected property interest, that property interest may be deprived as long
as procedural due process is provided. For instance, in Goldberg v. Kelly, the Supreme Court held that state
welfare benefits were a protected property interest but could be discontinued following procedural due
process. 397 U.S. 254 (1970). The Ninth Circuit reached a similar conclusion in Nozzi v. Hous. Auth. of
City of Los Angeles, 806 F.3d 1178 (9th Cir. 2015), as amended on denial of reh'g and reh'g en banc (Jan.
29, 2016). In Nozzie¸ the Ninth Circuit found that Section 8 housing voucher holders have a protected
property interest in housing benefits that continue for a period of at least one year after they are advised
their benefits may be decreased. Id. at 1191 However, those protected benefits may be rescinded earlier if
due process is followed. Id.




MEMORANDUM DECISION AND ORDER - 16
      Case 3:18-cv-00124-DCN Document 26 Filed 09/30/19 Page 17 of 17



                                    VI.    ORDER

Therefore, it is HEREBY ORDERED:

     1. Defendants’ Motion for Summary Judgment (Dkt. 13) is GRANTED;

     2. Plaintiffs’ Motion for Partial Summary Judgment (Dkt. 16) is DENIED;

     3. This case is dismissed in its entirety and closed;

     4. A separate judgment will be issued.


                                               DATED: September 30, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 17
